Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2005/0008141 (“Kortum et al.”). 

Regarding claim 1, Kortum et al. discloses a system, comprising: a microprocessor; and a computer readable medium (fig. 1, customer call interface system 100), coupled with the microprocessor and comprising data that, when executed by the microprocessor, cause the microprocessor to: 
determine that a first real-time communication session between a first agent terminal and a customer communication endpoint has been placed on hold (fig. 2, place customer on hold at step 22); 
in response to determining that the first real-time communication session has been placed on hold, determine an estimated hold time for the first real-time communication session (fig. 2, calculate expected wait time at step 23); and 
provide the estimated hold time to at least one of the first agent terminal and the customer communication endpoint (fig. 2, play wait time audio indicator at step 26).  

Regarding claim 2, Kortum et al. discloses the system of claim 1, wherein the estimated hold time is provided to the customer communication endpoint, and wherein the data causes the microprocessor to play a message stating the estimated hold time in an audio stream of the first real-time communication session ([0028] Step 26 is playing a wait time audio indicator. As explained below, the audio indicator provides the customer with a status of the call center's progress in accomplishing a task, such as selecting an available agent.).

Regarding claim 5, Kortum et al. discloses the system of claim 1, wherein the data causes the microprocessor to automatically determine a hold type, and wherein the hold type determines the estimated hold time (Fig. 2, calculate expected wait time step 23 and identify wait task step 24; [0024-0025] Step 23 is calculating the expected wait time. A simple example is counting the length of the queue and multiplying that count by an average call duration. Step 24 is identifying the wait task. For example, if the customer has been placed on hold because no agent is available).
Regarding claim 6, Kortum et al. discloses the system of claim 1, wherein the data causes the microprocessor to suggest a hold type, wherein the hold type is one of multiple hold types, and wherein the determining the estimated hold time is based on a rule using at least one of the multiple hold types (calculated wait time in step 23 is based on hold type, hold types can be identified in step 24 [0025] Step 24 is identifying the wait task. For example, if the customer has been placed on hold because no agent is available, the wait task is routing the call to the next available agent. Another example of a wait task is retrieving database information. The identification of the wait task permits this information to be conveyed, if desired to the customer.).

Regarding claim 7, Kortum et al. discloses the system of claim 5, wherein the hold type is associated with a hold time taken to resolve a similar real-time communication session ([0024-0025] in the example of waiting for an agent, the wait time is calculated based on current average call duration which corresponds to claimed “hold time for similar task”).  

Regarding claim 8, Kortum et al. discloses a method, comprising: 
determining that a first real-time communication session between a first agent terminal and a customer communication endpoint has been placed on hold (fig. 2, place customer on hold at step 22); 
in response to determining that the first real-time communication session has been placed on hold, determining an estimated hold time for the first real-time communication session (fig. 2, calculate expected wait time at step 23); and 
providing the estimated hold time to at least one of a customer and a first contact center agent (fig. 2, play wait time audio indicator at step 26).  

Regarding claim 9, Kortum et al. discloses the method of claim 8, wherein the determining the estimated hold time is based on a rule, and wherein the rule identifies a hold type (calculated wait time in step 23 is based on hold type, hold types can be identified in step 24 [0025] Step 24 is identifying the wait task. For example, if the customer has been placed on hold because no agent is available, the wait task is routing the call to the next available agent. Another example of a wait task is retrieving database information. The identification of the wait task permits this information to be conveyed, if desired to the customer.).
  
Regarding claim 10, Kortum et al. discloses the method of claim 9, wherein the hold type is selected by the first contact center agent (while the wait time is generated by the automated system, a live agent can select the hold type ([0012] apart from the automated wait time messaging features described herein, various functions illustrated in FIG. 1 could be handled by a live agent; [0021] The specific request is then interactively handled, either with an agent or an automated system).

Regarding claim 12, Kortum et al. discloses the method of claim 9, wherein the hold type is suggested to the first contact center agent, and wherein the hold type is associated with an actual hold time taken to resolve a similar real-time communication session (calculated wait time in step 23 is based on hold type, hold types can be identified in step 24 [0025] Step 24 is identifying the wait task. For example, if the customer has been placed on hold because no agent is available, the wait task is routing the call to the next available agent. Another example of a wait task is retrieving database information. The identification of the wait task permits this information to be conveyed, if desired to the customer).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0008141 (“Kortum et al.”) in view of U.S. Publication No. 2012/0201365 (“Brown et al.”).

Regarding claims 3 and 4, Kortum et al. discloses the system of claim 1, wherein the estimated hold time is provided to the customer communication endpoint during a voice communication but does not further specify a video and text message communication session wherein the data causes the microprocessor to insert a message displaying the estimated hold time in a video stream of the first real-time communication session or to insert a text message stating the estimated hold time in a messaging stream of the first real-time communication session.  
	However Brown et al. discloses call center operations include various mediums, as such a notification such as the one illustrated in Fig. 4 presented to the caller while on hold. In particular, the queue data may be presented to the caller in an audio format over the phone or in a video format to a video phone, in which the caller would enter their requests via a keypad or through speech recognition. Alternatively, the queue data may be presented to the caller on a Web page that the caller can access with the caller's VID ([0083] [0113).
	Thus it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to relay estimated hold time in the various mediums as disclosed by Brown et al. in order to provide the wait time information regardless of the type of communication session.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0008141 (“Kortum et al.”) in view of U.S. Patent No. 9,459,764 (“Rosner”).

Regarding claim 11, Kortum et al. discloses multiple tasks for which the call center agent places the first real-time communication session on hold (a customer might be placed on hold while a processing task is performed, such as accessing data requested by the customer. The wait time represents a time during which resources are busy or otherwise unavailable and the customer is waiting for a next processing event to occur).

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display a list of “hold types” to the agent in Kortum et al. in order to assist the agent in moving a transaction through next transaction steps. 

Claim 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0008141 (“Kortum et al.”) in view of U.S. Publication No. 2016/0352903 (“HP et al.”).

Regarding claim 13, Kortum et al. discloses a system, comprising: a microprocessor; and a computer readable medium (fig. 1, customer call interface system 100), coupled with the microprocessor and comprising data that, when executed by the microprocessor, cause the microprocessor to: 
determine that a first real-time communication session between a first agent terminal and a customer communication endpoint has been placed on hold (fig. 2, place customer on hold at step 22); 
in response to determining that the first real-time communication session has been placed on hold, determine, based on a rule, an estimated hold time for the first real-time communication session (fig. 2, calculate expected wait time at step 23).
Kortum et al. discloses providing an alert as the wait time nears expiration ([0039]) but does not specify determine that the estimated hold time for the first real-time communication session has expired and in response to determining that the estimated hold time for the first real- time 
In a similar field of endeavor, HP et al. discloses once a call is placed on hold, a hold timer starts. When the hold timer reaches a threshold, a non-responsive action may take place (Fig. 6 and Fig. 7). For example, in step 718 of Fig. 7, a timer starts. Step 720 determines if the call has been removed from hold. If yes, step 720 proceeds to step 702 and the established call continues normally. However, if step 720 is determined in the negative, processing continues to step 722, whereby determination is made to determine if the timer has expired. If step 722 is determined in the affirmative, the timer has expired and step 724 is initiated to perform a nonresponsive action. The nonresponsive action may be selected from the comprising taking the call off of hold, alerting a supervisor associated with the party who placed the call on hold, or other action, as may be determined by business rule and/or design option ([0070]).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of HP et al. with Kortum et al. to arrive at the claimed invention in order to provide resolution to the hold method of Kortum et al. such that the party placed on hold may re-engage with the party placing the hold within a specified amount of time (HP, [0003]).

Regarding claim 14, Kortum et al. in view of HP et al. discloses the system of claim 13, wherein a first agent was controlling the first agent terminal when the estimated hold time for the first real-time communication session expired, wherein the selectable list comprises a first selectable action that establishes an additional communication session between a supervisor and the first agent, wherein the supervisor selects the first selectable action ([0054] at least one of user agent 104 and call server 116 initiates a timer whereby, if acknowledgment has not been received, call server 106 sends a SIP INVITE message, message, notification, or other communication to supervisor resource 212, comprising 

Regarding claim 18, Kortum et al. in view HP et al. discloses the system of claim 13, wherein the selectable list comprises a fifth selectable action that allows a supervisor to join the first real-time communication session, and wherein the supervisor selects the fifth selectable action ([0054] at least one of user agent 104 and call server 116 initiates a timer whereby, if acknowledgment has not been received, call server 106 sends a SIP INVITE message, message, notification, or other communication to supervisor resource 212, comprising supervisor agent 308 and user agent 302. The call server 106 sends an invite message to supervisor agent 308 who accepts the call on user agent 302 whereby a response message causes call 116 to include call leg 304).
  
Claims 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0008141 (“Kortum et al.”) in view of U.S. Publication No. 2016/0352903 (“HP et al.”) and further in view of U.S. Patent No. 9,167,095 (“Selvin et al.”).

Regarding 15, Kortum et al. in view of HP et al. discloses the system of claim 13, wherein the selectable list comprises transferring the call to a supervisor agent ([0054]) but does not specify a second selectable action that allows a supervisor to transfer the first real-time communication session to a second agent terminal, and wherein the supervisor selects the second selectable action.
	In a similar field of endeavor, Selvin discloses a call center management interface where a supervisor monitors calls and agent activity. The intervace may present training suggestions for an agent associated with the call, based on the measured KPIs. For example an action may include providing 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a supervisor an option to further transfer the call in the invention of Kortum et al. in view of HP et al. in order to move the caller to an agent capable of ending the hold session and complete the transaction.

Regarding claim 16, Kortum et al. in view of HP et al. discloses the system of claim 13, wherein the selectable list comprises transferring the call to another agent ([0054]) but does not specify wherein the selectable list comprises a third selectable action that allows a supervisor to receive information about a first agent who placed the first real-time communication session on hold, and wherein the supervisor selects the third selectable action.  
In a similar field of endeavor, Selvin discloses a call center management interface where a supervisor monitors calls and agent activity. As shown in FIG. 2B, interface 200-B may show KPIs values/results related to the agent, caller, and/or current call. For example, if call duration 240-A is outside of the acceptable range but does not exceeds a higher average call duration 270-A associated with a particular caller (col. 7, lines 1-15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a selectable option to the supervisor to receive information about an agent so that the supervisor may determine that the agent needs assistance.

Regarding claim 17, Kortum et al. in view of HP et al. discloses the system of claim 13, wherein the selectable list comprises transferring the call to another agent ([0054]) but does not specify wherein the selectable list comprises a fourth selectable action that allows a supervisor to receive information about 
In a similar field of endeavor, Selvin discloses a call center management interface where a supervisor monitors calls and agent activity. Illustrated in FIG. 2A, is an area presenting caller data 230, such as a caller identifier (ID) 230-A (e.g., the caller's name, telephone number, and/or account number), and account data 230-B associated with the caller (e.g., products and services associated with the caller's account) (col. 5, lines 27-47). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a selectable option to the supervisor to receive information about an agent so that the supervisor may determine how to provide assistance to an agent based on information about the caller. 

Regarding claims 19 and 20, Kortum et al. in view of HP et al. does not specify the system of claim 13, wherein the selectable list comprises at least two selectable actions, and wherein a supervisor selects at least two selectable actions from the selectable list, wherein the at least two selectable actions comprise a first selectable action and a second selectable action, and wherein a supervisor selects the second selectable action based on information received from selecting the first selectable action.  
In a similar field of endeavor, Selvin discloses a call center management interface where a supervisor monitors calls and agent activity. In a first selectable action, a supervisor can elect to view call data 240 and/or other data collected by manager device 115. For example, a user of manager device 115 may define certain alert conditions (e.g., a maximum amount of break time, a maximum call length, etc.), and alerts 250 may indicate whether any of the alert conditions are present with respect to the agent, the caller, and/or the call. As a second selectable action resulting from the first selectable action, interface 201-A may further include data identifying actions 260 that are available to the manager with 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a selectable option to the supervisor to receive information about an agent so that the supervisor may determine that the agent needs assistance and then provide option to assist the agent, such as to intervene when one or more of the KPIs indicated that the call is not going well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2010/0183127 to “Uy et al.” discloses a call hold method which defines a hold time threshold ([0079] a command 12, 12* may explicitly identify a "time to pick-up" indicative of a maximum amount of time that the communication session 10 is allowed to persist in a held state, that is, an amount of time within which the communication session 10 is required to be retrieved 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652